DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on January 26, 2022.
Claims 1, 8, 9, 12, and 15-17 have been amended.
Claim 18 has been added.
Claims 1-18 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Note
	The instant claims include at least four inventions: information processing device, communication equipment, management server, and intermediate server. However, because of the broad and abstract nature of the claims, they were all fully examined. For example, claim 1 is claiming an information processing device and claim 8 is claiming communication equipment. However, although claim 8 includes the two positively recited limitations of “a near field communication unit” and “a second memory unit,” most of the claim is referring to the information processing device. The other independent claims are similarly written. Therefore, the information processing device of claim 1 is the invention that is being examined in this Office action. Future amendments that differentiate the other claims from the information processing device may require a restriction by original presentation.  



Response to Arguments
	Regarding the rejections under 35 U.S.C. 112(a) and (b), in light of Applicant’s statements about the claims not invoking 35 U.S.C. 112(f), the rejections have been withdrawn. 
	Regarding the rejection under 35 U.S.C. 101, Applicant continues to argue that the rejection uses the 2018 guidance. Remarks at 18. However, the rejection relies on the January 2019 PEG and the October 2019 Update. With regard to step 2A, prong one, Applicant argues that the claims do not recite an abstract idea in light of the claim amendments. Id. at 19. However, the amendments do not affect the recitation of an abstract idea in the claims. Applicant should refer to the rejection for an explanation of the recited abstract idea and where it is found in the claims. Applicant further argues that the claim amendments recite a “technical solution directed toward a particular configuration of the various technical element” and refers to Finjan and Enfish. Id. at 19-21. However, Applicant has not pointed to any such technological improvement. The technology appears to be standard devices such as a mobile device and servers. If the technology used in the claims is unique or includes an improvement, Applicant should point where it is disclosed in the Specification and how it is reflected in the claims. As such, the rejection has been maintained. 
	Regarding the art rejection, there is a new rejection under 35 U.S.C. 103 that was necessitated by Applicant’s amendments. Therefore, Applicant’s arguments are moot. 



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 12-15 recite “the management server.” However, there is a lack of antecedent basis in these claims for the management server. Appropriate correction is required. 
Claim 5 recites “wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money and the electronic ticket.” It is unclear what is meant by the second electronic money being of a type that is different from the first electronic money and the electronic ticket. For example, it’s not clear whether there is a currency exchange occurring as part of the transaction. In other words, it’s not clear whether “type that is different” refers to the amount of electronic money. When read in light of the other limitations of the claim, it’s not clear that there’s another type of value besides the electronic money and the electronic ticket. This limitation is unclear. Claims 11 and 14 include similar language.  



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-8 which recite device or equipment and, therefore, fall within the statutory category of machine or manufacture.
No, with respect to claims 9-14, which recite software per se, which does not fall within a statutory category. These claims recite “a communication unit” and a “processing execution unit.” Claims 9 and 12 state “wherein the communication unit and the processing execution unit are each implemented via at least one processor.” Although the units are implemented via at least one processor, the at least one processor is not positively recited as a component of the claimed server. Therefore, the broadest reasonable interpretation of these claims includes software which is not statutory. The claims should be amended to positively recite hardware.  
Yes, with respect to claims 15-18 which recite a method and, therefore, are directed to the statutory class of process.
.
Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	An information processing device comprising: 
a first memory unit including a non-transitory computer-readable storage medium on which an electronic value is recorded; 
a reader/writer configured to perform near field communication with communication equipment including a second memory unit including a non-transitory computer-readable storage medium; 
a communication unit configured to perform communication with a management server; 
a control unit configured to control transfer of the electronic value from the first memory unit to the communication equipment via the reader/writer; and 
an application configured to cause a user interface related to the transfer of the electronic value to be displayed on a display,
wherein based on an instruction received from the management server via the communication unit in accordance with an operation of the application, the control unit is further configured to 
delete the electronic value corresponding to an amount of the transfer from the first memory unit, and 
transmit an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add the electronic value corresponding to the amount of the transfer to the second memory unit of the communication equipment, 
wherein the user interface related to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen, and 
wherein the communication unit and the control unit are each implemented via at least one processor.

2 	The information processing device according to claim 1, 
wherein the control unit is further configured to activate the reader/writer based on the instruction received from the management server via the communication unit in accordance with the operation of the application.

3	The information processing device according to claim 2, 
wherein the transfer of the electronic value includes transferring the electronic value after converting the electronic value into a different type.

4 	The information processing device according to claim 3, 
wherein the first memory unit is configured to record first electronic money as the electronic value, wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money, and 
wherein, based on the instruction received from the management server via the communication unit in accordance with the operation of the application, the control unit 
deletes the electronic value by deleting the first electronic money corresponding to the amount of the transfer from the first memory unit, and 
transmits the instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add, to the second memory unit, the electronic value by adding second electronic money of the different type into which the first electronic money corresponding to the amount of the transfer has been converted.

5 	The information processing device according to claim 1, 
wherein the first memory unit is configured to record first electronic money and an electronic ticket as the electronic values, 
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money and the electronic ticket, and 
wherein, based on the instruction received from the management server via the communication unit in accordance with the operation of the application, the control unit 
deletes the electronic value by deleting the first electronic money corresponding to the amount of the transfer from the first memory unit, 
adds the electronic ticket to the first memory unit, and 
transmits the instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add, to the second memory unit, the electronic value by adding second electronic money into which the first electronic money corresponding to the amount of the transfer has been converted, and delete the electronic ticket from the second memory unit.

6 	The information processing device according to claim 1, 
wherein the electronic value includes an electronic ticket.

7 	The information processing device according to claim 1, 
wherein the electronic value includes a coupon.

8 	Communication equipment comprising: 
a near field communication unit configured to perform near field communication with a reader/writer of an information processing device, the information processing device including a first memory unit including a non-transitory computer-readable storage medium on which a first electronic value is recorded and the reader/writer and performing communication with a management server; and 
a second memory unit including a non-transitory computer-readable storage medium on which a second electronic value of a type different from the first electronic value is recorded, 
wherein the second electronic value corresponding to an amount of transfer is added to the second memory unit via the reader/writer in accordance with an instruction from the management server provided based on a request to transfer an electronic value from the information processing device, the transferring the electronic value including converting the first electronic value recorded on the first memory unit into the second electronic value and transferring the second electronic value to the second memory unit, 
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen, and 
wherein the near field communication unit is implemented via at least one processor.

9 	A management server comprising: 
a communication unit configured to receive a request to transfer an electronic value from an information processing device, the transferring the electronic value including transferring the electronic value recorded on a first memory unit of the information processing device including a reader/writer and the first memory unit on which the electronic value is recorded to a second memory unit of communication equipment configured to perform near field communication with the reader/writer and includes the second memory unit; and 
a processing execution unit configured to instruct, based on the request to transfer the electronic value, the information processing device to delete the electronic value corresponding to an amount of transfer from the first memory unit, and add the electronic value corresponding to the amount of the transfer to the second memory unit of the communication equipment, 
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen, and 
wherein the communication unit and the processing execution unit are each implemented via at least one processor.

10 	The management server according to claim 9, 
wherein the first memory unit is configured to record first electronic money as the electronic value, 
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money, and 
wherein, based on a request to transfer electronic money from the information processing device, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit instructs the information processing device to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit.

11 	The management server according to claim 9, 
wherein the first memory unit is configured to record first electronic money and an electronic ticket as the electronic values, 
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money and the electronic ticket, and 
wherein, based on a request from the information processing device, the request being a request to transfer electronic money and to transfer the electronic ticket to the first memory unit, the electronic ticket being recorded on the second memory unit, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit instructs the information processing device to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, add the electronic ticket to the first memory unit, delete the electronic ticket from the second memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit.

12 	An intermediate server comprising: 
a communication unit configured to receive a request to transfer an electronic value from an information processing device including a reader/writer and a first memory unit on which the electronic value is recorded, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to a second memory unit of communication equipment that includes the second memory unit and performs near field communication with the reader/writer; and 
a processing execution unit configured to request, on a basis of the request to transfer the electronic value, the management server to delete the electronic value corresponding to an amount of transfer from the first memory unit, and add the electronic value corresponding to the amount of the transfer to the second memory unit, 
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen, and 
wherein the communication unit and the processing execution unit are each implemented via at least one processor.

13 	The intermediate server according to claim 12, 
wherein the first memory unit is configured to record first electronic money as the electronic value, 
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money, and 
wherein, based on a request to transfer electronic money from the information processing device, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit requests the management server to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit.

14 	The intermediate server according to claim 12, 
wherein the first memory unit is configured to record first electronic money and an electronic ticket as the electronic values, 
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money and the electronic ticket, and 
wherein, based on a request from the information processing device, the request being a request to transfer electronic money and to transfer the electronic ticket to the first memory unit, the electronic ticket being recorded on the second memory unit, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit requests the management server to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, add the second electronic money corresponding to the amount of the transfer to the second memory unit, delete the electronic ticket from the second memory unit, and add the electronic ticket to the first memory unit.

15 	An information processing method of an information processing device that includes a communication unit, a reader/writer, and a first memory unit including a non-transitory computer-readable storage medium on which an electronic value is recorded and performs, using the reader/writer, near field communication with communication equipment that includes a second memory unit including a non-transitory computer-readable storage medium on which an electronic value is recorded, the information processing method comprising: 
requesting an intermediate server to transfer an electronic value recorded on the first memory unit to the second memory unit via the communication unit; 
activating the reader/writer; 
performing near field communication with the communication equipment using the reader/writer; and 
according to an instruction from the management server provided on a basis of a request made to the management server by the intermediate server in accordance with the request to transfer the electronic value, deleting the electronic value corresponding to an amount of transfer from the first memory unit and transmitting an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add the electronic value corresponding to the amount of the transfer to the second memory unit, 
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen.

16 	An information processing method of a management server configured to perform communication with an information processing device, the information processing device including a reader/writer configured to perform near field communication with communication equipment including a second memory unit including a non-transitory computer-readable storage medium, and a first memory unit including a non-transitory computer-readable storage medium on which an electronic value is recorded, the information processing method comprising: 
receiving a deletion request to delete the electronic value corresponding to an amount of transfer from the first memory unit, the deletion request being transmitted from an intermediate server that receives a request to transfer the electronic value from the information processing device, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to the second memory unit; 
instructing, on a basis of the deletion request, the information processing device to delete the electronic value corresponding to the amount of the transfer from the first memory unit; 
receiving an addition request to add the electronic value corresponding to the amount of the transfer to the second memory unit, the addition request being transmitted from the intermediate server; and 
instructing, on a basis of the addition request, the information processing device to add the electronic value corresponding to the amount of the transfer to the second memory unit, 
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen.

17 	An information processing method of an intermediate server configured to perform communication with an information processing device and a management server, the information processing device including a reader/writer configured to perform near field communication with communication equipment including a second memory unit including a non-transitory computer-readable storage medium, and a first memory unit including a non-transitory computer-readable storage medium on which an electronic value is recorded, the information processing method comprising: 
receiving a request to transfer the electronic value from the information processing device, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to the second memory unit; 
requesting the management server to delete the electronic value corresponding to an amount of transfer from the first memory unit; and 
requesting the management server to add the electronic value corresponding to the amount of the transfer to the second memory unit, 
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen.

18. 	The information processing device according to claim 1, 
wherein the user interface including the screen further indicates a respective amount of electronic value associated with at least one of the selected transfer source or the selected transfer destination.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite the transfer of value, which is the abstract idea of certain methods of organizing human activity, specifically a fundamental economic practice such as processing of payments or a commercial interaction such as sales activities or business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. For example, Although the claims include several limitations that include technology, it appears that the Applicant is simply claiming generic technology such as a mobile device, software, and a server. For example, claim 1 recites several components of an information processing device. However, per the specification, the information processing device is the first terminal (see pgpub paragraph 0198), which may be a mobile phone such as a smart phone (see pgpub paragraph 0081). Therefore, it appears that claim 1 is claiming a standard smart phone that is configured to delete value and send an instruction to add value, or, in other words, transfer value. There does not appear to be a special configuration of the mobile device that is needed to transfer the value. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Similar analysis applies to the other independent claims. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claims do not provide an inventive concept.

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, U.S. Patent Application Publication No. 2013/0226635 A1 and Guido et al., U.S. Patent Application Publication Number 2016/0300196 A1.

Claim 1:
Fisher teaches: 
a first memory unit including a non-transitory computer-readable storage medium on which an electronic value is recorded (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
a reader/writer configured to perform near field communication with communication equipment including a second memory unit including a non-transitory computer-readable storage medium (see at least Fisher, paragraph 0025 (The POS transceiver 134 may be an NFC device.)).
a communication unit configured to perform communication with a management server (see at least Fisher, Figure 1, item 120 and associated text; paragraph 0020 (The communication device 110 communicates with the transaction server 170 via a point of sale terminal.)).
a control unit configured to control transfer of the electronic value from the first memory unit to the communication equipment via the reader/writer (see at least Fisher, Figure 2 and associated text; paragraph 0023 (The radio element of the mobile device includes application programs such as a ticketing application or a payment/wallet application.)).
and an application configured to cause a user interface related to the transfer of the electronic value to be displayed on a display, (see at least Fisher, paragraph 0023; paragraph 0028).
wherein based on an instruction received from the management server via the communication unit in accordance with an operation of the application, the control unit is further configured to delete the electronic value corresponding to an amount of the transfer from the first memory unit, and transmit an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add the electronic value corresponding to the amount of the transfer to the second memory unit of the communication equipment (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).
and wherein the communication unit and the control unit are each implemented via at least one processor (see at least Fisher, Figure 1, Item 110; Figure 2, Item 123; paragraph 0020; paragraph 0023). 
Fisher does not explicitly teach, however, Guido teaches:
wherein the user interface related to the transfer of electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, (see at least Guido, Figure 3A; Figure 4A; Figure 5A; Figure 6A; Figure 7A; Figure 9A; Figure 10; Figure 11; Figure 12; paragraph 0091 (“As illustrated in FIG. 3A, in response to the customer selecting the option to make a transfer 306, the system may present a user interface/digital form for providing information related to a transfer request. In one embodiment, the form may be interactive such that the customer can select an account from which the funds should be transferred and select a recipient (e.g., an account, an individual, a business and the like) to which the funds should be transferred. … To this extent, the form may include a “From” input box (e.g., text box, drop down menu, and the like) 320 for allowing the customer to specify an account from which the funds should be transferred, a “To” input box (e.g., text box, drop down menu, and the like) 322 for allowing the customer to specify a recipient to which the funds should be transferred. A graphical fund transfer indicator 323, in the form of an arrow, is displayed leading from the “From” input box 320 to the “To” input box 322 as a means of indicating to the customer/user the flow of funds that will occur between accounts and/or recipients. Further the user-interface is configured to provide a transfer amount input box 324 for allowing the customer to specify an amount to transfer. After input has been provided for each required field (e.g., From account, To recipient, and amount), the system may provide an option 326 for the customer to continue with the transfer request.”)). 
and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen (see at least Guido, Figure 16; Figure 17; Figure 18; Figure 19; paragraph 0129 (“As illustrated in FIG. 16, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a list view of transfer activity (by activating list view check box 360A), the fund transfer management module 300 may provide a consolidated list view of all transfer activity which may include, but not be limited to, internal account transfers, incoming transfers, and outgoing transfers in which pending outgoing transfers or outgoing transfers that have not yet been processed (e.g., a recurring transfer). The transfer activity may be edited, canceled, and or an option may be provided to view additional details associated with the listed entry. The transfer activity may include information such as the date, the account from which the funds were and/or will be transferred, the account to which the funds were and/or will be transferred, a description of the transfer (e.g., outgoing transfer, between account holders accounts, incoming transfer, and the like), a status of the transfer (e.g., scheduled, completed), the transfer amount, additional options (e.g., edit, cancel, view plan, and the like).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and user friendly way for a user to generate a transfer request and receive confirmation that the transfer has been completed.

Claim 2:
Fisher further teaches: 
wherein the control unit is further configured to activate the reader/writer based on the instruction received from the management server via the communication unit in accordance with the operation of the application (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 3:
Fisher further teaches: 
wherein the transfer of the electronic value includes transferring the electronic value after converting the electronic value into a different type (see at least Fisher, paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment); In Fisher, currency is exchanged for a ticket or item of value.).

Claim 4:
Fisher further teaches: 
wherein the first memory unit is configured to record first electronic money as the electronic value (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money, and wherein, based on the instruction received from the management server via the communication unit in accordance with the operation of the application, the control unit deletes the electronic value by deleting the first electronic money corresponding to the amount of the transfer from the first memory unit, and transmits the instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add, to the second memory unit, the electronic value by adding second electronic money of the different type into which the first electronic money corresponding to the amount of the transfer has been converted (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 5:
Fisher further teaches: 
wherein the first memory unit is configured to record first electronic money and an electronic ticket as the electronic values (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money and the electronic ticket, and wherein, based on the instruction received from the management server via the communication unit in accordance with the operation of the application, the control unit deletes the electronic value by deleting the first electronic money corresponding to the amount of the transfer from the first memory unit, adds the electronic ticket to the first memory unit, and transmits the instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add, to the second memory unit,  the electronic value by adding second electronic money into which the first electronic money corresponding to the amount of the transfer has been converted, and delete the electronic ticket from the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 6:
Fisher further teaches: 
wherein the electronic value includes an electronic ticket (see at least Fisher, paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.)).

Claim 7:
Fisher further teaches: 
wherein the electronic value includes a coupon (see at least Fisher, paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).

Claim 8:
Fisher teaches: 
a near field communication unit configured to perform near field communication with a reader/writer of an information processing device, the information processing device including a first memory unit including a non-transitory computer-readable medium on which a first electronic value is recorded and the reader/writer and performing communication with a management server and a second memory unit including a non-transitory computer-readable storage medium on which a second electronic value of a type different from the first electronic value is recorded, (see at least Fisher, Figure 1, item 130 and associated text; paragraph 0107 (The POS terminal has an NFC transceiver.); paragraph 0111 (The POS terminal stores the digital artifacts (e.g., eTickets, eCoupons, etc.) and sends them to the mobile device when performing a transaction. The POS terminal also communicates with a management server.)).
wherein the second electronic value corresponding to an amount of transfer is added to the second memory unit via the reader/writer in accordance with an instruction from the management server provided based on a request to transfer an electronic value from the information processing device, the transferring the electronic value including converting the first electronic value recorded on the first memory unit into the second electronic value and transferring the second electronic value to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).
and wherein the near field communication unit is implemented via at least one processor (see at least Fisher, Figure 1, Item 110; Figure 2, Item 123; paragraph 0019; paragraph 0020; paragraph 0023). 
Fisher does not explicitly teach, however, Guido teaches:
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, (see at least Guido, Figure 3A; Figure 4A; Figure 5A; Figure 6A; Figure 7A; Figure 9A; Figure 10; Figure 11; Figure 12; paragraph 0091 (“As illustrated in FIG. 3A, in response to the customer selecting the option to make a transfer 306, the system may present a user interface/digital form for providing information related to a transfer request. In one embodiment, the form may be interactive such that the customer can select an account from which the funds should be transferred and select a recipient (e.g., an account, an individual, a business and the like) to which the funds should be transferred. … To this extent, the form may include a “From” input box (e.g., text box, drop down menu, and the like) 320 for allowing the customer to specify an account from which the funds should be transferred, a “To” input box (e.g., text box, drop down menu, and the like) 322 for allowing the customer to specify a recipient to which the funds should be transferred. A graphical fund transfer indicator 323, in the form of an arrow, is displayed leading from the “From” input box 320 to the “To” input box 322 as a means of indicating to the customer/user the flow of funds that will occur between accounts and/or recipients. Further the user-interface is configured to provide a transfer amount input box 324 for allowing the customer to specify an amount to transfer. After input has been provided for each required field (e.g., From account, To recipient, and amount), the system may provide an option 326 for the customer to continue with the transfer request.”)). 
and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen (see at least Guido, Figure 16; Figure 17; Figure 18; Figure 19; paragraph 0129 (“As illustrated in FIG. 16, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a list view of transfer activity (by activating list view check box 360A), the fund transfer management module 300 may provide a consolidated list view of all transfer activity which may include, but not be limited to, internal account transfers, incoming transfers, and outgoing transfers in which pending outgoing transfers or outgoing transfers that have not yet been processed (e.g., a recurring transfer). The transfer activity may be edited, canceled, and or an option may be provided to view additional details associated with the listed entry. The transfer activity may include information such as the date, the account from which the funds were and/or will be transferred, the account to which the funds were and/or will be transferred, a description of the transfer (e.g., outgoing transfer, between account holders accounts, incoming transfer, and the like), a status of the transfer (e.g., scheduled, completed), the transfer amount, additional options (e.g., edit, cancel, view plan, and the like).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and user friendly way for a user to generate a transfer request and receive confirmation that the transfer has been completed.

Claim 9:
Fisher teaches: 
a communication unit configured to receive a request to transfer an electronic value from an information processing device, the transferring the electronic value including transferring the electronic value recorded on a first memory unit of the information processing device including a reader/writer and the first memory unit on which the electronic value is recorded to a second memory unit of communication equipment configured to perform near field communication with the reader/writer and includes the second memory unit (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
and a processing execution unit configured to instruct, based on the request to transfer the electronic value, the information processing device to delete the electronic value corresponding to an amount of transfer from the first memory unit, and add the electronic value corresponding to the amount of the transfer to the second memory unit of the communication equipment (see at least Fisher, paragraph 0020 (“The management server 180 identifies the user corresponding to the transaction verification signal, and provides a first transaction response signal back to the mobile communication device 110 as one of the transaction signals.”); paragraph 0110).
and wherein the communication unit and the processing execution unit are each implemented via at least one processor (see at least Fisher, Figure 1, Item 110; Figure 2, Item 123; paragraph 0019; paragraph 0020; paragraph 0023). 
Fisher does not explicitly teach, however, Guido teaches:
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, (see at least Guido, Figure 3A; Figure 4A; Figure 5A; Figure 6A; Figure 7A; Figure 9A; Figure 10; Figure 11; Figure 12; paragraph 0091 (“As illustrated in FIG. 3A, in response to the customer selecting the option to make a transfer 306, the system may present a user interface/digital form for providing information related to a transfer request. In one embodiment, the form may be interactive such that the customer can select an account from which the funds should be transferred and select a recipient (e.g., an account, an individual, a business and the like) to which the funds should be transferred. … To this extent, the form may include a “From” input box (e.g., text box, drop down menu, and the like) 320 for allowing the customer to specify an account from which the funds should be transferred, a “To” input box (e.g., text box, drop down menu, and the like) 322 for allowing the customer to specify a recipient to which the funds should be transferred. A graphical fund transfer indicator 323, in the form of an arrow, is displayed leading from the “From” input box 320 to the “To” input box 322 as a means of indicating to the customer/user the flow of funds that will occur between accounts and/or recipients. Further the user-interface is configured to provide a transfer amount input box 324 for allowing the customer to specify an amount to transfer. After input has been provided for each required field (e.g., From account, To recipient, and amount), the system may provide an option 326 for the customer to continue with the transfer request.”)). 
and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen (see at least Guido, Figure 16; Figure 17; Figure 18; Figure 19; paragraph 0129 (“As illustrated in FIG. 16, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a list view of transfer activity (by activating list view check box 360A), the fund transfer management module 300 may provide a consolidated list view of all transfer activity which may include, but not be limited to, internal account transfers, incoming transfers, and outgoing transfers in which pending outgoing transfers or outgoing transfers that have not yet been processed (e.g., a recurring transfer). The transfer activity may be edited, canceled, and or an option may be provided to view additional details associated with the listed entry. The transfer activity may include information such as the date, the account from which the funds were and/or will be transferred, the account to which the funds were and/or will be transferred, a description of the transfer (e.g., outgoing transfer, between account holders accounts, incoming transfer, and the like), a status of the transfer (e.g., scheduled, completed), the transfer amount, additional options (e.g., edit, cancel, view plan, and the like).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and user friendly way for a user to generate a transfer request and receive confirmation that the transfer has been completed.

Claim 10:
Fisher further teaches: 
wherein the first memory unit is configured to record first electronic money as the electronic value (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
the second memory unit is configured to record second electronic money of a type different from the first electronic money, and wherein, based on a request to transfer electronic money from the information processing device, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit instructs the information processing device to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0017 (payment)).

Claim 11:
Fisher further teaches: 
wherein the first memory unit is configured to recording first electronic money and an electronic ticket as the electronic values, (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).
the second memory unit is configured to record second electronic money of a type different from the first electronic money and the electronic ticket, and wherein, based on a request from the information processing device, the request being a request to transfer electronic money and to transfer the electronic ticket to the first memory unit, the electronic ticket being recorded on the second memory unit, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit instructs the information processing device to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, add the electronic ticket to the first memory unit, delete the electronic ticket from the second memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0017 (payment)).

Claim 12:
Fisher teaches: 
a communication unit configured to receive a request to transfer an electronic value from an information processing device including a reader/writer and a first memory unit on which the electronic value is recorded, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to a second memory unit of communication equipment that includes the second memory unit and performs near field communication with the reader/writer (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
and a processing execution unit configured to request, on a basis of the request to transfer the electronic value, the management server to delete the electronic value corresponding to an amount of transfer from the first memory unit, and add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0020 (“The management server 180 identifies the user corresponding to the transaction verification signal, and provides a first transaction response signal back to the mobile communication device 110 as one of the transaction signals.”); paragraph 0110; paragraph 0111 (The management server can manage the transfer of the electronic value.)).
and wherein the communication unit and the processing execution unit are each implemented via at least one processor (see at least Fisher, Figure 1, Item 110; Figure 2, Item 123; paragraph 0019; paragraph 0020; paragraph 0023). 
Fisher does not explicitly teach, however, Guido teaches:
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, (see at least Guido, Figure 3A; Figure 4A; Figure 5A; Figure 6A; Figure 7A; Figure 9A; Figure 10; Figure 11; Figure 12; paragraph 0091 (“As illustrated in FIG. 3A, in response to the customer selecting the option to make a transfer 306, the system may present a user interface/digital form for providing information related to a transfer request. In one embodiment, the form may be interactive such that the customer can select an account from which the funds should be transferred and select a recipient (e.g., an account, an individual, a business and the like) to which the funds should be transferred. … To this extent, the form may include a “From” input box (e.g., text box, drop down menu, and the like) 320 for allowing the customer to specify an account from which the funds should be transferred, a “To” input box (e.g., text box, drop down menu, and the like) 322 for allowing the customer to specify a recipient to which the funds should be transferred. A graphical fund transfer indicator 323, in the form of an arrow, is displayed leading from the “From” input box 320 to the “To” input box 322 as a means of indicating to the customer/user the flow of funds that will occur between accounts and/or recipients. Further the user-interface is configured to provide a transfer amount input box 324 for allowing the customer to specify an amount to transfer. After input has been provided for each required field (e.g., From account, To recipient, and amount), the system may provide an option 326 for the customer to continue with the transfer request.”)). 
and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen (see at least Guido, Figure 16; Figure 17; Figure 18; Figure 19; paragraph 0129 (“As illustrated in FIG. 16, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a list view of transfer activity (by activating list view check box 360A), the fund transfer management module 300 may provide a consolidated list view of all transfer activity which may include, but not be limited to, internal account transfers, incoming transfers, and outgoing transfers in which pending outgoing transfers or outgoing transfers that have not yet been processed (e.g., a recurring transfer). The transfer activity may be edited, canceled, and or an option may be provided to view additional details associated with the listed entry. The transfer activity may include information such as the date, the account from which the funds were and/or will be transferred, the account to which the funds were and/or will be transferred, a description of the transfer (e.g., outgoing transfer, between account holders accounts, incoming transfer, and the like), a status of the transfer (e.g., scheduled, completed), the transfer amount, additional options (e.g., edit, cancel, view plan, and the like).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and user friendly way for a user to generate a transfer request and receive confirmation that the transfer has been completed.

Claim 13:
Fisher further teaches: 
wherein the first memory unit is configured to record first electronic money as the electronic value, (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money, and wherein, based on a request to transfer electronic money from the information processing device, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit requests the management server to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0017 (payment)).

Claim 14:
Fisher further teaches: 
wherein the first memory unit is configured to record first electronic money and an electronic ticket as the electronic values, (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).
wherein the second memory unit is configured to record second electronic money of a type different from the first electronic money and the electronic ticket, and wherein, based on a request from the information processing device, the request being a request to transfer electronic money and to transfer the electronic ticket to the first memory unit, the electronic ticket being recorded on the second memory unit, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit requests the management server to delete the first electronic money corresponding to the amount of the transfer from the first memory unit, add the second electronic money corresponding to the amount of the transfer to the second memory unit, delete the electronic ticket from the second memory unit, and add the electronic ticket to the first memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0017 (payment)).

Claim 15:
Fisher teaches: 
requesting an intermediate server to transfer an electronic value recorded on the first memory unit to the second memory unit via the communication unit (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
activating the reader/writer (see at least Fisher, paragraph 0110).
performing near field communication with the communication equipment using the reader/writer (see at least Fisher, paragraph 0110).
and according to an instruction from the management server provided on a basis of a request made to the management server by the intermediate server in accordance with the request to transfer the electronic value, deleting the electronic value corresponding to an amount of transfer from the first memory unit and transmitting an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).
Fisher does not explicitly teach, however, Guido teaches:
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, (see at least Guido, Figure 3A; Figure 4A; Figure 5A; Figure 6A; Figure 7A; Figure 9A; Figure 10; Figure 11; Figure 12; paragraph 0091 (“As illustrated in FIG. 3A, in response to the customer selecting the option to make a transfer 306, the system may present a user interface/digital form for providing information related to a transfer request. In one embodiment, the form may be interactive such that the customer can select an account from which the funds should be transferred and select a recipient (e.g., an account, an individual, a business and the like) to which the funds should be transferred. … To this extent, the form may include a “From” input box (e.g., text box, drop down menu, and the like) 320 for allowing the customer to specify an account from which the funds should be transferred, a “To” input box (e.g., text box, drop down menu, and the like) 322 for allowing the customer to specify a recipient to which the funds should be transferred. A graphical fund transfer indicator 323, in the form of an arrow, is displayed leading from the “From” input box 320 to the “To” input box 322 as a means of indicating to the customer/user the flow of funds that will occur between accounts and/or recipients. Further the user-interface is configured to provide a transfer amount input box 324 for allowing the customer to specify an amount to transfer. After input has been provided for each required field (e.g., From account, To recipient, and amount), the system may provide an option 326 for the customer to continue with the transfer request.”)). 
and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen (see at least Guido, Figure 16; Figure 17; Figure 18; Figure 19; paragraph 0129 (“As illustrated in FIG. 16, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a list view of transfer activity (by activating list view check box 360A), the fund transfer management module 300 may provide a consolidated list view of all transfer activity which may include, but not be limited to, internal account transfers, incoming transfers, and outgoing transfers in which pending outgoing transfers or outgoing transfers that have not yet been processed (e.g., a recurring transfer). The transfer activity may be edited, canceled, and or an option may be provided to view additional details associated with the listed entry. The transfer activity may include information such as the date, the account from which the funds were and/or will be transferred, the account to which the funds were and/or will be transferred, a description of the transfer (e.g., outgoing transfer, between account holders accounts, incoming transfer, and the like), a status of the transfer (e.g., scheduled, completed), the transfer amount, additional options (e.g., edit, cancel, view plan, and the like).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and user friendly way for a user to generate a transfer request and receive confirmation that the transfer has been completed.

Claim 16:
Fisher teaches: 
receiving a deletion request to delete the electronic value corresponding to an amount of transfer from the first memory unit, the deletion request being transmitted from an intermediate server that receives a request to transfer the electronic value from the information processing device, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to the second memory unit (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
instructing, on a basis of the deletion request, the information processing device to delete the electronic value corresponding to the amount of the transfer from the first memory unit; receiving an addition request to add the electronic value corresponding to the amount of the transfer to the second memory unit, the addition request being transmitted from the intermediate server; and instructing, on a basis of the addition request, the information processing device to add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0110; paragraph 0111 (The management server can manage the transfer of the electronic value.); paragraph 0117 (payment)).
Fisher does not explicitly teach, however, Guido teaches:
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, (see at least Guido, Figure 3A; Figure 4A; Figure 5A; Figure 6A; Figure 7A; Figure 9A; Figure 10; Figure 11; Figure 12; paragraph 0091 (“As illustrated in FIG. 3A, in response to the customer selecting the option to make a transfer 306, the system may present a user interface/digital form for providing information related to a transfer request. In one embodiment, the form may be interactive such that the customer can select an account from which the funds should be transferred and select a recipient (e.g., an account, an individual, a business and the like) to which the funds should be transferred. … To this extent, the form may include a “From” input box (e.g., text box, drop down menu, and the like) 320 for allowing the customer to specify an account from which the funds should be transferred, a “To” input box (e.g., text box, drop down menu, and the like) 322 for allowing the customer to specify a recipient to which the funds should be transferred. A graphical fund transfer indicator 323, in the form of an arrow, is displayed leading from the “From” input box 320 to the “To” input box 322 as a means of indicating to the customer/user the flow of funds that will occur between accounts and/or recipients. Further the user-interface is configured to provide a transfer amount input box 324 for allowing the customer to specify an amount to transfer. After input has been provided for each required field (e.g., From account, To recipient, and amount), the system may provide an option 326 for the customer to continue with the transfer request.”)). 
and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen (see at least Guido, Figure 16; Figure 17; Figure 18; Figure 19; paragraph 0129 (“As illustrated in FIG. 16, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a list view of transfer activity (by activating list view check box 360A), the fund transfer management module 300 may provide a consolidated list view of all transfer activity which may include, but not be limited to, internal account transfers, incoming transfers, and outgoing transfers in which pending outgoing transfers or outgoing transfers that have not yet been processed (e.g., a recurring transfer). The transfer activity may be edited, canceled, and or an option may be provided to view additional details associated with the listed entry. The transfer activity may include information such as the date, the account from which the funds were and/or will be transferred, the account to which the funds were and/or will be transferred, a description of the transfer (e.g., outgoing transfer, between account holders accounts, incoming transfer, and the like), a status of the transfer (e.g., scheduled, completed), the transfer amount, additional options (e.g., edit, cancel, view plan, and the like).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and user friendly way for a user to generate a transfer request and receive confirmation that the transfer has been completed.

Claim 17:
Fisher teaches: 
receiving a request to transfer the electronic value from the information processing device, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to the second memory unit (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
requesting the management server to delete the electronic value corresponding to an amount of transfer from the first memory unit; and requesting the management server to add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0110; paragraph 0111 (The management server can manage the transfer of the electronic value.); paragraph 0117 (payment)).
Fisher does not explicitly teach, however, Guido teaches:
wherein a user interface displayed in relation to the transfer of the electronic value includes a first screen indicating each transfer source associated with the first memory unit and each transfer destination associated with the second memory unit, (see at least Guido, Figure 3A; Figure 4A; Figure 5A; Figure 6A; Figure 7A; Figure 9A; Figure 10; Figure 11; Figure 12; paragraph 0091 (“As illustrated in FIG. 3A, in response to the customer selecting the option to make a transfer 306, the system may present a user interface/digital form for providing information related to a transfer request. In one embodiment, the form may be interactive such that the customer can select an account from which the funds should be transferred and select a recipient (e.g., an account, an individual, a business and the like) to which the funds should be transferred. … To this extent, the form may include a “From” input box (e.g., text box, drop down menu, and the like) 320 for allowing the customer to specify an account from which the funds should be transferred, a “To” input box (e.g., text box, drop down menu, and the like) 322 for allowing the customer to specify a recipient to which the funds should be transferred. A graphical fund transfer indicator 323, in the form of an arrow, is displayed leading from the “From” input box 320 to the “To” input box 322 as a means of indicating to the customer/user the flow of funds that will occur between accounts and/or recipients. Further the user-interface is configured to provide a transfer amount input box 324 for allowing the customer to specify an amount to transfer. After input has been provided for each required field (e.g., From account, To recipient, and amount), the system may provide an option 326 for the customer to continue with the transfer request.”)). 
and a second screen indicating that the electronic value corresponding to the amount of the transfer has been deleted from a selected transfer source associated with the first memory unit selected using the first screen and added to a selected transfer destination associated with the second memory unit selected using the first screen (see at least Guido, Figure 16; Figure 17; Figure 18; Figure 19; paragraph 0129 (“As illustrated in FIG. 16, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a list view of transfer activity (by activating list view check box 360A), the fund transfer management module 300 may provide a consolidated list view of all transfer activity which may include, but not be limited to, internal account transfers, incoming transfers, and outgoing transfers in which pending outgoing transfers or outgoing transfers that have not yet been processed (e.g., a recurring transfer). The transfer activity may be edited, canceled, and or an option may be provided to view additional details associated with the listed entry. The transfer activity may include information such as the date, the account from which the funds were and/or will be transferred, the account to which the funds were and/or will be transferred, a description of the transfer (e.g., outgoing transfer, between account holders accounts, incoming transfer, and the like), a status of the transfer (e.g., scheduled, completed), the transfer amount, additional options (e.g., edit, cancel, view plan, and the like).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and user friendly way for a user to generate a transfer request and receive confirmation that the transfer has been completed.

Claim 18:
Fisher does not explicitly teach, however, Guido teaches:
wherein the user interface including the screen further indicates a respective amount of electronic value associated with at least one of the selected transfer source or the selected transfer destination (see at least Guido, Figure 3A, item 320 (“AVAILABLE BALANCE AMOUNT 1”); Figure 3A, item 324 (The amount transferred is associated with both the source and destination.); Figure 5A, item 322 (“CURRENT BALANCE AMOUNT 3”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guido’s interface with Fisher’s invention for purchasing a ticket using a mobile device. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing information to a user that may help a user decide how much value to transfer. 



Other Relevant Prior Art
Gervais et al., U.S. Patent Application Publication No. 2015/0262183 A1. Paragraph 0060 describes the display of a notification that a transfer from one or more sources to one or more destinations has occurred. 
Mackrell et al., U.S. Patent Number 10,891,037 B1.  
Rosenblatt et al., U.S. Patent Application Publication No. 2010/0082491 A1.
Huang, U.S. Patent Application Publication No. 2012/0303520 A1.
mWallet Enterprise Suite: NFC Ticketing, XPWallet, https://web.archive.org/web/20160817095209/http://www.xpwallet.com:80/asp/NFCTicketing.asp (Aug. 17, 2016). This reference teaches NFC ticketing. 
“NFC in Public Transport,” NFC Forum, https://nfc-forum.org/wp-content/uploads/2013/12/NFC-in-Public-Transport.pdf (Jan. 2011). This reference teaches using NFC to purchase and use tickets for public transportation. 
Profis, Sharon. “Everything You Need to know about NFC and Mobile Payments,” cnet, https://www.cnet.com/how-to/how-nfc-works-and-mobile-payments/ (Sept. 9, 2014). This reference teaches using a device with NFC for payments. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698